


Exhibit 10.39


FIRST STATES INVESTORS 5200. LLC
610 Old York Road, Suite 300
Jenkintown, PA 19046
Phone: 215-887-2280
Fax: 215-887-9856
February 6, 2007
Chris Bradshaw
Senior Asset Manager
CMBS Asset Management
Midland Loan Services, Inc.
10851 Mastin, Suite 300
Overland Park, KS 66210
Re:
Notice of Substitution Pursuant to Loan and Security Agreement, dated as of
March 4, 2005, by and between First States Investors 5200, LLC as Borrower and
German American Capital Corporation and Bear Steams Commercial Mortgage, Inc.,
collectively, as Lender (the “Loan Agreement”)

Dear Mr. Bradshaw:
I am writing to you pursuant to Section 2.6(b) of the Loan Agreement, to notify
you of the Borrower’s intent to substitute the property listed on the attached
table (the “Substitute Property”) in place of the existing properties listed on
the attached table (each individually a “Substituted Property” and collectively,
the “Substituted Properties”). We understand that the substitution will become
effective 30 days from the date hereof or as soon thereafter as the conditions
set forth in Section 2.6 of the Loan Agreement have been satisfied or waived. At
such time, the Substitute Property will be subjected to, and each Substituted
Property will be released from, the Lien of the related Security Instrument (and
the Loan Documents).
Because we are initiating this Notice of Substitution on a voluntary basis and
it will improve the operating performance of the BSDB 2005-AFR1 loan, we believe
that a relaxation or waiver of certain conditions set forth in Section 2.6 of
the Loan Agreement would be appropriate.
Please call me at your earliest opportunity to discuss.


Very Truly Yours,
/s/ David Nettina
David Nettina
Vice President








Attachment




--------------------------------------------------------------------------------




SCHEDULE OF SUBSTITUTE PROPERTY
AND SUBSTITUTED PROPERTIES
Substitute Property:
Property Name
 
Address
 
City
 
State
 
Rentable SF
 
Allocated Loan
Amount
5327 – Kansas City Operations Center
 
2001 NE 46th Street
 
Kansas City
 
MO
 
320,882
 
n/a

Substituted Properties:
Property Name
 
Address
 
City
 
State
 
Rentable SF
 
Allocated Loan
Amount
5252 - Woodland
 
50 West Main Street
 
Woodland
 
CA
 
16,036
 
$1,230,000
5260 - Baypoint
 
500 Biscayne Blvd
 
Miami
 
FL
 
15,618
 
$460,000
5277 - Indian Rocks
 
12046 Indian Rocks
 
Largo
 
FL
 
17,138
 
$440,000
5279 - Jay Office
 
3927 Highway 4
 
Jay
 
FL
 
10,652
 
$80,000
5285 - Miami Shores
 
9190 Biscayne Blvd
 
Miami Shores
 
FL
 
10,867
 
$340,000
5287 - Palatka
 
620 S Highway 19
 
Palatka
 
FL
 
11,117
 
$280,000
5292 - St. Pete Beach
 
7500 Gulf Blvd.
 
St. Petersburg
 
FL
 
12,622
 
$260,000
5293 - Tarpon Springs
 
116 South Pinellas
 
Tarpon Springs
 
FL
 
13,032
 
$110,000
5295 - Trouble Creek
 
4526 US Highway 19
 
New Port Richey
 
FL
 
18,778
 
$940,000
5329 - O'Fallon MO
 
311 S. Main
 
O'Fallon
 
MO
 
10,891
 
$490,000
5330 - Westport (KC)
 
331 Westport Rd.
 
Kansas City
 
MO
 
18,648
 
$790,000
5333 - Central Sq
 
20 Central Sq.
 
Keene
 
NH
 
20,610
 
$910,000
5368 - Santa Fe
 
1235 St. Michael's
 
Santa Fe
 
NM
 
37,395
 
$0
5339 - Bergenfield
 
35 South Washington
 
Bergenfield
 
NJ
 
13,141
 
$560,000
5375 - Court St
 
268 Genesee/Court
 
Utica
 
NY
 
75,607
 
$4,550,000
5379 - Grand Ave
 
2300 Grand Ave.
 
Baldwin
 
NY
 
11,694
 
$540,000
5385 - Malverne
 
269 Hempstead Ave.
 
Malverne
 
NY
 
11,062
 
$340,000
5389 - Niagara Falls
 
418 Third St
 
Niagara Falls
 
NY
 
18,272
 
$440,000
5402 - Enid
 
300 W. Randolf
 
Enid
 
OK
 
7,395
 
$280,000
5422 - Clarksville Main
 
215 Legion St.
 
Clarksville
 
TN
 
21,008
 
$540,000
5426 - Oak Ridge Main
 
795 Main St. West
 
Oak Ridge
 
TN
 
20,016
 
$770,000
5437 - Uvalde
 
220 East Main St.
 
Uvalde
 
TX
 
12,484
 
$510,000
5446 - Camas
 
528 N.E. 4th
 
Camas
 
WA
 
8,793
 
$380,000
5468 - Shores Village
 
9499 NE 2nd Ave
 
Miami Shores
 
FL
 
18,311
 
$380,000
5469 - S Lakeland/Lake Mirm
 
5001 South Florida
 
Lakeland
 
FL
 
9,969
 
$240,000



